JAMES R. KNOTT, Circuit Judge.
Plaintiff’s former counsel, Farish & Farish and Lloyd Herold, Esqs., were heretofore paid the sum of $4,000 by defendant, plaintiff’s husband, pursuant to order of this court, for their services in plaintiff’s behalf in this proceeding for separate maintenance. The cause is now before the court on motion of said attorneys for an order directing plaintiff to pay them a fee for services rendered and expenses advanced in accordance with their employment agreement with her, with credit allowed for the said $4,000.
The court finds, upon consideration, that it is without authority to grant the motion in question. See Cristiani v. Cristiani, 114 So.2d 726, where the court said —
“As between the wife and her attorney, in a case such as this, he is in no different position than an attorney who has represented the husband in a divorce action or any other person who has a claim for services rendered to or on an account stated with the wife. He must bring an action at law to recover therefor.
“In cases such as this the wife is entitled to due process of law which includes a jury trial and includes all defenses available to her in contract actions.”
Although this is not an action for divorce, the law applicable to counsel fees is the same. 10 Fla. Jur., Divorce §180, p. 585.
The court does not find the present case to be one which involves an attorney’s charging or retaining lien.
The court being duly advised, it is ordered and adjudged that said motion be, and the same is hereby denied.